DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 13 July 2022 to the Non-Final Office Action dated 14 April 2022 is acknowledged.  
Amended claims and specification, dated 13 July 2022 have been entered into the record.

Information Disclosure Statement
The IDS dated 13 July 2022 has been received, entered and considered, a copy is included herein.

Examiner’s Response
The objections and rejections set forth in the previous office action are overcome in view of the present amendment for the reasons stated in the response.

Status of the Claims
Claims 1-9, 12, 14-18 and 43-46 are allowed. 
Claims 10-11, 13 and 19-42 were previously cancelled by the Applicant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel aminothiazole CTPS1 inhibitor compounds of formula (I), required by each of independent claims 1 and 45-46.
In the previous office action, a number of non-prior art issues were identified – all of which are clearly addressed by the present amendment and which are all now clearly overcome.  
The Examiner indicated that the claimed subject matter was novel and non-obvious over the prior art and described the closest prior art and non-obvious differences therefrom at pages 7-9 of the previous office action.
The present claims are allowable over the prior art for at least these same reasons.
The application is therefore in condition for allowance.

Conclusion
	Claims 1-9, 12, 14-18 and 43-46 (renumbered claims 1-19) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625